Burks, J.,
delivered the opinion of the court.
This suit was instituted in the Circuit Court of Giles county by the town of Narrows, for the purpose of having an accounting and a decree directing the treasurer of the county to pay to the complainant a certain portion of the *577road taxes collected by him of the inhabitants of the town for certain years, and to enjoin him from paying out the amounts as collected by him to others, until .the rights of the complainant had been settled and determined. There was a demurrer and answer by the defendants, but no evidence was offered. At the hearing the bill was dismissed, and. from the decree dismissing the bill this appeal was taken.
The bill was dismissed because the judge of the trial court was of opinion that section 27 of the act of March 27, 1914, entitled “An act to provide a new charter for the town of Narrows,” etc. (Acts 1914, p. 573), was in violation of section 168 of the Constitution, in that it undertakes indirectly to exempt the citizens of the town of Narrows from the payment of county road taxes. Other constitutional objections were also raised to the charter of said town, which we are asked to consider in the event we do not concur in the opinion of the trial court that the charter violates section 168 of the Constitution.
[1-6] Section 27 of the charter referred to is as follows: “The said town of Narrows shall have the right to collect three-fourths (%) of all road tax levied by the county on the inhabitants of Narrows. Said amount shall be expended within the limits of the corporation on the streets and roads therein under the direction and supervision of said council.” The town of Narrows is situated in Giles county, and no other provision of the charter relates to road taxes levied by Giles county, or any magisterial district thereof, nor is the town required to keep its streets in order free of expense to the county or the district in which the town is located. The county of Giles has a special road law of its own. Acts 1908, p. 611. Under this law each magisterial district of the county is made a separate road district, and a separate taxing district for road purposes. Section 12 of that act, as amended, is as follows: “For the purpose *578of opening, changing and working and keeping in repair, the roads of Giles county and for the purpose of building or repairing the bridges and footways in said county, it shall be the duty of the board of supervisors of said county to levy an annual tax, not exceeding fifty cents on the one hundred dollars worth of all taxable property in said county, both real and personal. The amount from each magisterial district shall be kept separate, and shall be known as the district road fund, twenty per centum of which to be annually expended in macadamizing and making othér permanent improvements thereon in such a manner and at such points as the commission for the several districts may •think fit.” Acts 1916, p. 206. There does not appear to be any separate county road tax, but the road taxes in the several districts are kept separate, and provision is made as to the payment of the expenses of building and maintain^ ing roads which lie in two or more districts. The town of Narrows lies in and constitutes a part of the Pearisburg magisterial district, and the inhabitants of the town of Narrows are subject to the same road taxes as persons living in said district, but outside of the corporate limits of the town. Neither the road law of the "county, the charter of the town, nor any other statute, exempts the inhabitants of the town or the property therein from the same rate of taxation as imposed on persons and property within the district and outside of the corporate limits, nor is such exemption claimed by the inhabitants of the town themselves or their property. What is done by the charter is an appropriation to the streets and roads of the town of three-fourths of the road taxes collected in the town, and the only question is whether the legislature had the power to make such an appropriation. There is no exemption from the tax. This has to be paid at all events. But after it has been paid and is in the hands of the treasurer, has the legislature the power to direct its appropriation? We know of no inhibí*579tion on this power. Legislation of this character is not infrequent, in section 12 of the road law, above quoted, we find an instance of it. It is there provided that twenty per cent, of the road tax of the district shall be expended in macadamizing and making other permanent improvements on the roads in the district. So long as the taxes raised in a district are to be expended in the district, it is clearly within the province of the legislature to say when and how it shall be expended. The fact that the town is not required by its charter to keep its streets in order and that the residue of the district is not exempted from any expenditure on said streets is immaterial in this case, as the other road funds of the district are wholly under the control and direction of the board of road commissioners of the district, under the special road law for the county, and not one cent thereof can be expended on such streets without the approval and direction of said board. The three-fourths of the road tax set apart to the town by its charter is required to be expended on its streets and roads, and if this is not sufficient for the purpose, it has no right to require the board of road commissioners for the district to pay any more as they are vested with discretion as to how the funds under their control are to be expended, and this discretion is not subject to control. Section 26 of the charter confers upon the town a further power of taxation for the purpose of “working and keeping of its streets, roads and bridges” in repair except county bridges. To this extent, but to this extent only, the town is constituted a separate district for road purposes. That is to say, the town may tax its inhabitants for improvements of its streets, in addition to the three-fourths of district road taxes, but cannot levy an additional road tax for any other purpose.
[7] The inhabitants of the town of Narrows are subject to all the county and district road taxes to which inhabitants of the county or district outside of the town are sub*580ject, and there is no doubt about the power of the legislature to create separate road districts of the magisterial districts of the county for local purposes. Watkins v. Barrow, 121 Va. 286, 92 S. E. 908. The provisions of section 27 of the charter do not go as far as the legislature would lawfully have gone if it had made a separate road district of the town. The greater power of course includes the less. It is no objection to the charter that the town' Is not given the power to levy taxes to maintain coimty bridges that are or may be within the town. This is not a purely local affair, and the prohibition to levy taxes for county purposes does not affect the validity of the charter.
Nor, in our opinion, is it material that there may be streets or roads in the town which are not county roads, and upon which the town authorities might use some or all of the tax thus assigned to them. The same thing would have been true in greater degree if the legislature had gone the whole length of making a separate road district of the town. In the latter event, the county would have been deprived of any and all road taxes collected from the inhabitants of the town, and yet would have had no power or control over the application of such road taxes as might be collected by the municipal authorities.
We are of opinion, therefore, that section 27 of the charter of the town of Narrows is not in conflict with section 168 of the Constitution on the subject of uniform taxation. The section does not create any exemption from road taxation by either the county or the district, but does make an appropriation of part of the road taxes collected within the town, and this is within the legislative power.
[8-10] Another objection made to the charter of the town is that the new charter created by the act of March 27, 1914, violates section 52 of the Constitution of the State, declaring that “no law shall embrace more than one object, which shall be expressed in its title.” The original charter of the *581town was ^granted by an act of assembly approved March. 14, 1904, entitled, “An act to provide a charter for the town of Narrows, in Giles county, Virginia.” Acts 1904, p. 256. This charter was amended by an act approved March 13, 1908, entitled, “An act to amend and re-enact an act approved March 14, 1904, entitled an act to provide a charter for the town of Narrows, in Giles county, Virginia.” Acts 1908, p. 543. Next came the act of March 27, 1914, now complained of, entitled, “An act to provide a new charter for the town of Narrows, Virginia, and to repeal all other acts or parts of a,ets in conflict therewith.” Acts 1914, p. 573. This last act makes no reference in its title to the preceding acts except by the use of the word “new”; but the use of that word indicates that there was a previous charter, and an examination of the act and a comparison of its provisions with those of the previous charter, as amended, discloses the fact that the act of 1914 is, in substance and effect, an amendment of the .previous charter. It contains nothing that might not have been embraced in an act simply amending the former charter under a title similar to the amendment of 1908. It may be treated, therefore, as if enacted under a title similar to the 1908 amendment. It would seem that the new charter must be treated as an amendment of the old, for if cities could take in new territory by simply obtaining a “new charter,” it would furnish an easy method for evading section 126 of the Constitution, which declares that “The General Assembly shall' provide by general laws for the extension and the contraction, from time to time, of the corporate limits of cities and towns; and no special act for that purpose shall be valid.” Clearly, the Constitution cannot be thus evaded. We do not mean to intimate that any act, regardless of its title, may be treated as an amendment of a previous statute simply because it might have been enacted as such amendment if the legislature saw fit to do so, but that in this case the title of the *582act of 1914 is, in substance and effect, an act to amend the previous charter, although it does not in terms say so, and that the title actually used is sufficient to cover amendments of the previous charter. But even if we are mistaken in this view, the title of the act of 1914 is as comprehensive and as explicit as that of the act of 1904, and if one is good both are. They are substantially the same. If the title of the 1904 act is sufficient, the title of the amendatory act of 1908 is also sufficient to cover everything that might have been covered by the original act, however defective the title of the amendatory act may otherwise have been. Commonwealth v. Brown, 91 Va. 762, 21 S. E. 357, 28 L. R. A. 110. The title of the original act and also of the 1914 act are so manifestly sufficient to cover the provisions of the body of the act, including of course the provision for division of the road tax, that no extended consideration of the subject is deemed necessary. The construction, maintenance and repair of the streets and roads of a town, and the means of raising revenue to accomplish that end are plainly germane and have natural relation to, and congruity with, the incorporation of the town, and hence the provision that fifty per cent, under the original act, and seventy-five per cent, under the other acts, of the road taxes on the persons and property of the town shall be paid to the town for the improvement of its streets and roads is clearly within the title of those acts.
[11-13] The constitutional provision was never intended to hamper honest legislation, nor to require that the title should be an index or digest of the various provisions of the act, and it is rare that the generality of the title is a valid objection thereto. The fact that many things of a diverse nature are authorized or required to be done in the body of the act, though not expressed in its title is not objectionable, if what is authorized by the act is germane to the object expressed in the title, or has a legitimate and natural *583association therewith, or is congruous therewith, the title is sufficient. This subject is fully discussed by Judge Riely in Commonwealth v. Brown, 91 Va. 762, 21 S. E. 357, 28 L. R. A. 110. See also, Ingles v. Straus, 91 Va. 209, 21 S. E. 490; Commonwealth v. Willcox, 111 Va. 849, 69 S. E. 1027; Commonwealth v. Chesapeake & Ohio Ry. Co., 118 Va. 261, 87 S. E. 622; Cochran v. Commonwealth, 122 Va. 801, 94 S. E. 329; Lucchesi v. Commonwealth, 122 Va. 872, 94 S. E. 925, and cases cited. Furthermore, if 'there is doubt as to the sufficiency of the title, the doubt must be resolved in favor of its sufficiency, as courts will hot declare an act of the legislature unconstitutional unless it is plainly so. City of Roanoke v. Elliott, 123 Va. 393, 96 S. E. 819, and cases cited. Of course the title must not be made a cover for surreptitious or incongruous legislation, nor be such as to mislead the legislature or the people, but should fairly state the general subject covered by the body of the act. Powell v. Supervisors, 88 Va. 707, 14 S. E. 543. Subject to these limitations, the generality of the title is not a valid objection. The foregoing observations are peculiarly applicable to acts incorporating municipalities. Such acts usually provide not merely for the formation of the corporation, but also for its powers, legislative, judicial, police and taxing, and for all the machinery necessary or usual for their effective exercise, and yet these are but parts of the whole which is sufficiently expressed in the title declaring it to be an act to incorporate a designated community. Crookston v. Board of County Commissioners, 79 Minn. 283, 82 N. W. 586, 79 Am. St. Rep. 453, is quite similar in some of its features to the case in judgment, and it is there well said: “We have repeatedly considered the constitutional provision relied on, and nothing of value can be added to the cases found in our reports upon this particular subject. The title of the act clearly expresses its subject, which is a consolidated and amended charter for the plaintiff city, and in the *584act we should naturally expect to find such provisions as might be necessary for the proper government of the municipality. Among the most important of these expected provisions would be one relating to taxation, and no single provision of a charter could be more germane to its subject, as expressed in the title, than the one relating to the finances of the city.” In the case in judgment, the provision assailed relates to both the finances and the streets of the town incorporated, and is clearly within the title of the act incorporating the town.
[14, 15] Another objection to the charter is that it is a special or local law, and is therefore in conflict with section 117 of the Constitution, which declares that, “General laws for the organization and government of cities and towns shall be enacted by the General Assembly, and no special act shall be passed in relation thereto, except in the manner provided in Article IV of this Constitution, and then only by a recorded vote of two-thirds of the members elected to each house.” Such a general law has been enacted, and it is earnestly insisted that all special acts must conform thereto and cannot vary therefrom, and Campbell v. Bryant, 104 Va. 509, 52 S. E. 638, is vouched and relied on as authority for this position. Section 117 of the Constitution does not forbid the enactment of special acts if they are passed in the manner provided in Article IV of the Constitution, and by a recorded vote of two-thirds of the members elected to each house, nor is it necessary that such special act should conform to the provisions of the general law. The kindred provision in the antecedent Virginia Constitution (Art. VI, sec. 20) was as follows: “General laws shall be passed for the organization and government of cities, and no special act shall be passed, except in cases where, in the judgment of the general assembly, the object of such act cannot be attained by general laws.” Neither the former nor the present constitutional provision on the subject prohibits the *585passage of special acts affecting the organization and government of cities and towns, and they differ in that respect merely as to the manner in which such acts may be passed. The Constitution of 1902 undertakes to provide against hasty and ill-advised legislation of this kind by substituting for the “judgment of the general assembly,” which might have been expressed by a bare majority vote, the reference to a special committee, and other requirements found in Art. IV of that instrument, and, in addition thereto, “a recorded vote of two-thirds of the members elected to each house.” In Miller v. Pulaski, 109 Va. 137, 63 S. E. 880, 22 L. R. A. (N. S.) 552, Judge Keith, speaking for the whole court, after quoting from Campbell v. Bryant, supra, says: “The court in that case was dealing with the creation and organization of a new town, and the charter was found to contain provisions which were prohibited by the Constitution as well as by the general law; and the decision especially leaves open the question as to what special acts may be passed in relation to cities and towns.” In the further consideration of the case then before the court, Judge Keith says: “All the formalities prescribed by the Constitution appear by the journals of the House of Delegates and of the Senate to have been complied with, and that it was passed in the manner provided by Article IV of the Constitution, and by a recorded vote of more than two-thirds of the members elected to each house. Indeed, plaintiffs in error do not undertake to point out specifically any defect or omission in the legislative procedure by which section twelve was adopted, but base their claim upon the broad proposition that the section in question is special legislation, which the legislature is without power to enact. In this view we cannot concur.” The main differences between the charter of the town of Narrows and the general law relate to the time for holding the town elections, and the powers and jurisdiction conferred upon the mayor and upon the council of the *586town. It is insisted that these cannot, under the Constitution, be different from the provisions of the general law on the subject. The right to create the differences mentioned was within the legislative power provided the charter was enacted in the manner prescribed by Article IV of the Constitution and by the vote required by section 117. Miller v. Pulaski, supra.
[16, 17] It is insisted, however, that it was incumbent on the town to show affirmatively that its charter was passed in the manner and by the vote required by the Constitution. In the absence of evidence to the contrary, this was sufficiently shown by the published act of incorporation. Acts incorporating municipalities are public acts, whether declared to be so or not, and the courts will take judicial notice of them. Beasley v. Beckley, 28 W. Va. 81; Arndt v. Cullman, 132 Ala. 540, 31 So. 478, 90 Am. St. Rep. 922; cases cited, note 2, 15 R. C. L. 1116.
[18, 19] When an act has been duly published by authority of the State as a valid law, there is at least a prima facie presumption that all requirements as to the validity of its enactment, constitutional or otherwise, have been complied with. Whether or not the validity of an act can be called in question after it has been duly enrolled, approved by the signature of the presiding officers of the two houses of legislature and of the Governor, and published by authority of the State, is a question upon which there is serious conflict of authority, with the weight of authority probably holding the negative. The line of cases holds that an act so enrolled, authenticated and approved imports absolute verity and is conclusive that all constitutional requirements have been complied with, and the other that while there is a strong prima facie presumption that the act was regularly and duly passed, the presumption may be overcome by resort to the legislative journals. In Wayt v. Glasgow, 106 Va. 110, 120, 55 S. E. 536, there are expressions *587in the opinion of this court indicating that the journals might be consulted to show that such an act had not been passed by the vote required by the Constitution, but such holding was not necessary to the decision of the case, and the journals were excluded on other grounds, and as the question is not here involved, we express no opinion on the subject. The subject is discussed and the cases cited in 51 Am. Dec. 617-619; 25 R. C. L., secs. 146-155; 1 Greenleaf Ev. (16th ed.), sec! 482; Wigmore Ev., 1350, and notes.
The Supreme Court of the United States applies the rule of conclusiveness of the act as applied to acts of Congress and territorial statutes, but as to State statutes applies the rule prevailing in the State from which the case comes. Field v. Clark, 143 U. S. 649, 12 Sup. Ct. 495, 36 L. Ed. 294; Lyons v. Woods, 153 U. S. 649, 14 Sup. Ct. 959, 38 L. Ed. 854; Harwood v. Wentworth, 162 U. S. 547, 16 Sup. Ct. 890, 40 L. Ed. 1069; Flint v. Stone Tracy & Co., 220 U. S. 107, 143, 31 Sup. Ct. 342, 55 L. Ed. 389, Ann. Cas. 1912B, 1312; South Ottawa v. Perkins, 94 U. S. 260, 24 L. Ed. 154; Post v. Supervisors, 105 U. S. 667, 26 L. Ed. 1204.
In the course of the opinion in Lyons v. Woods, supra, it is said by the Chief Justice, speaking for the court, that “the question whether a seeming act of a legislature has become a law in accordance with the fundamental law is a judicial one to be tested by the courts and judges, and not a question of fact to be tried by a jury.” The same view is expressed in other cases cited above.
All of the cases hold that such evidence of enactment is at least prima facie evidence of regular and due enactment, and hence it is not necessary for us to pass on the question in the present case.
[20, 21] Section one of the new charter (1914) takes in new territory and its inhabitants, not included in the original charter or the amendment of 1908. This provision is assailed as in contravention of section 126 of the Constitu*588tion hereinbefore quoted. For the reason stated in another connection, we are of opinion that so much of section one as embraces the new territory and the inhabitants thereof is plainly in violation of section 126 of the Constitution and is therefore null and void. But we are further of opinion that this part of section one is readily separable from the residue of the charter, and that such residue is complete in itself, and in no wise dependent upon the part to be stricken out. In Robertson v. Preston, 97 Va. 296, 33 S. E. 618, it. was held that where a part of an act of assembly is unconstitutional, that fact alone does not authorize the courts to declare the other provisions of the act void, unless they are so connected in subject matter, depending on each other, operating for the same purpose, or otherwise so connected together in meaning that it cannot be presumed that the general assembly would have enacted the one without the other, and, further, that if an act attempts to accomplish two or more objects, and is unconstitutional as to one, it may still be complete in all respects and valid as to the other, and if so the latter will be upheld. To the same effect, see Trimble v. Commonwealth, 96 Va. 818, 32 S. E. 786; Cahoon v. Iron Gate, 92 Va. 367, 23 S. E. 767; Bertram v. Commonwealth, 108 Va. 902, 62 S. E. 969, and cases cited. The residue of the charter of the town of Narrows is not void on account of the unconstitutional provision contained in section one. No vote was necessary or taken as to the acceptance of the charter, and the invalid provision was clearly a separable and independent provision.
As to the district road tax provided by Acts 1916, Ch. 382, pp. 655, 659, on intangible property, the town of Narrows is entitled to the three-fourths given by its charter. This tax is imposed as a district road tax, and the town is a part of the Pearisburg magisterial district for which the tax is imposed. If it maintained its own roads, the tax *589could not be levied on its inhabitants as a part of the district, but the town, as a town, could levy a tax of thirty cents on the hundred dollars on the intangible and take the whole of it, but it is asserting no such claim here and admits that it is part of the Pearisburg district and as such is liable to the district tax. This admission is beneficial, rather than prejudicial, to the district.
There may be other provisions of the charter, not affecting the validity of the whole, which are objectionable, but we have disposed of all that were insisted on in the record before us.
It appears from the bill that ever since the towm was first incorporated the county treasurer, in recognition of the charter provisions which he now assails, has annually paid to the town sums of $150 or $200 for each year on account of road taxes collected by him from the local inhabitants, and that the present controversy arose after, and largely on account of, the collection by him, recently, of a substantial amount of omitted taxes from the Union Tanning Company, an extensive manufacturing enterprise located within the corporate limits. The treasurer and the board of supervisors in their answer insist that the receipt of these annual payments by the towm estops it from claiming any further part of the taxes for past years. No evidence was taken in the trial court, but the bill was dismissed on demurrer, hence the question of estoppel was not submitted to this court.
For the reasons hereinbefore given, the decree of the Circuit Court of Giles county will be reversed, and the cause remanded with directions to overrule the demurrer of the defendants to the complainant’s bill, and to order the enquiries prayed for in said bill and grant to the complainant such relief as it may be entitled to in accordance with the foregoing opinion.

Reversed.